               Case 3:20-cv-03619-RS Document 30 Filed 01/19/21 Page 1 of 11




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SHARANYA MOHAN (NYRN 5027768)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7198
 6        Fax: (415) 436-6748
          sharanya.mohan@usdoj.gov
 7
   Attorneys for Defendant
 8

 9

10                               UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13
     PANGEA LEGAL SERVICES,                      ) CASE NO. 20-cv-03619 RS
14                                               )
             Plaintiff,                          ) STIPULATION OF SETTLEMENT AND
15                                               ) DISMISSAL WITH PREJUDICE; ORDER
        v.                                       )
16                                               )
     U.S. CITIZENSHIP AND IMMIGRATION            )
17   SERVICES,                                   )
                                                 )
18           Defendant.                          )
                                                 )
19                                               )

20

21

22

23

24

25

26

27

28

     STIPULATION OF SETTLEMENT AND DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
     20-cv-03619 RS
                  Case 3:20-cv-03619-RS Document 30 Filed 01/19/21 Page 2 of 11




 1           IT IS HEREBY STIPULATED by and between the undersigned Plaintiff and Defendant, by and

 2 through their respective attorneys, as follows:

 3           WHEREAS, on June 1, 2020, Plaintiff filed the above-captioned action under the Freedom of

 4 Information Act (“FOIA”), 5 U.S.C. § 552;

 5           WHEREAS, the parties wish to avoid any further litigation and controversy and to compromise

 6 fully any and all claims and issues that have been raised, or could have been raised, under the FOIA in

 7 this action;

 8           WHEREAS, among other records, USCIS produced five pages consisting of a guidance

 9 memorandum bearing Bates stamps USCIS-PLS-FOIA-00001 to 00005 (attached as Exhibit A hereto) in

10 response to the FOIA request at issue in this action;

11           WHEREAS, Defendant represents that the author of the guidance document attached as Exhibit

12 A is an adjudications officer within the Field Operations Directorate, Division 1, Adjustment of Status;

13           NOW, THEREFORE, in consideration of the mutual promises contained in this Stipulation, and

14 other good and valuable consideration, receipt of which is hereby acknowledged, the parties stipulate as

15 follows:

16           1.       Defendant shall pay $12,500 (twelve thousand five hundred dollars and zero cents) to

17 Plaintiff in full and complete satisfaction of Plaintiff’s claims for attorneys’ fees, costs, and litigation

18 expenses under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, as amended, in the above-

19 captioned matter. This payment shall constitute full and final satisfaction of any and all of Plaintiff’s

20 claims for attorneys’ fees, costs, and litigation expenses in the above-captioned matter, and is inclusive

21 of any interest. Payment of this money will be made by electronic funds transfer or check promptly after

22 notification of the Court’s entry of this Stipulation and after receipt of necessary information from

23 Plaintiff to effectuate the payment. Defendant will make all reasonable efforts to make payment within

24 forty-five (45) days of the date that Plaintiff’s counsel provides the necessary information for the

25 electronic funds transfer and this Stipulation is approved by the Court, whichever is later, but cannot

26 guarantee payment within that time frame.

27           2.       Upon the execution of this Stipulation, Plaintiff, having received the records it requested,

28 hereby releases and forever discharges Defendant, its successors, the United States of America, and any

     STIPULATION OF SETTLEMENT AND DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
     20-cv-03619 RS
                 Case 3:20-cv-03619-RS Document 30 Filed 01/19/21 Page 3 of 11




 1 department, agency, or establishment of the United States, and any officers, employees, agents,

 2 successors, or assigns of such department, agency, or establishment, from any and all claims and causes

 3 of action that Plaintiff asserted or could have asserted in this litigation with respect to the specific FOIA

 4 request on which this action is based, or which hereafter could be asserted by reason of, or with respect

 5 to, or which arise out of, the specific FOIA request on which this action is based, including but not

 6 limited to all past, present, or future claims for attorneys’ fees, costs, or litigation expenses in connection

 7 with the above-captioned litigation.

 8          3.       The provisions of California Civil Code Section 1542 are set forth below:

 9          “A general release does not extend to claims that the creditor or releasing party does not
            know or suspect to exist in his or her favor at the time of executing the release and that, if
10          known by him or her, would have materially affected his or her settlement with the debtor
            or released party.”
11
            Plaintiff having been apprised of the statutory language of Civil Code Section 1542 by Plaintiff’s
12
     attorney, and fully understanding the same, nevertheless elects to waive the benefits of any and all rights
13
     Plaintiff may have pursuant to the provision of that statute and any similar provision of federal law.
14
     Plaintiff understands that, if the facts concerning any injuries, liability for damages pertaining thereto, or
15
     liability for attorneys’ fees, costs or litigation expenses are found hereafter to be other than or different
16
     than the facts now believed by it to be true, this Stipulation shall be and remain effective
17
     notwithstanding such material difference.
18
            4.       Execution of this Stipulation and its approval by the Court shall constitute dismissal of
19
     this case with prejudice pursuant to Fed. R. Civ. P. 41(a).
20
            5.       The parties acknowledge that this Stipulation is entered into solely for the purpose of
21
     settling and compromising Plaintiff’s claim to attorneys’ fees, costs, or other litigation expenses without
22
     further litigation, and it shall not be construed as evidence or as an admission on the part of Defendant,
23
     the United States, its agents, servants, or employees regarding any issue of law or fact, or regarding the
24
     truth or validity of any allegation or claim raised in this action, or as evidence or as an admission by the
25
     Defendant regarding Plaintiff’s entitlement to attorneys’ fees, costs, or other litigation expenses under
26
     FOIA. Nor will this Stipulation be construed as an admission on the part of Plaintiff or their counsel
27
     regarding any issue of law or fact, or regarding the truth or validity of any defense raised in this action,
28

     STIPULATION OF SETTLEMENT AND DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
     20-cv-03619 RS
                 Case 3:20-cv-03619-RS Document 30 Filed 01/19/21 Page 4 of 11




 1 or as evidence or as an admission by the Plaintiff regarding attorneys’ fees, costs, or other litigation

 2 expenses under FOIA. This Stipulation shall not be used in any manner to establish liability for fees or

 3 costs in any other case or proceeding involving Defendant or as a defense to fees or costs in any other

 4 case or proceeding.

 5          6.       This Stipulation is binding upon and inures to the benefit of the parties hereto and their

 6 respective successors and assigns.

 7          7.       If any provision of this Stipulation shall be held invalid, illegal, or unenforceable, the

 8 validity, legality, and enforceability of the remaining provisions shall not in any way be affected or

 9 impaired thereby.

10          8.       This Stipulation shall constitute the entire agreement between the parties, and it is

11 expressly understood and agreed that this Stipulation has been freely and voluntarily entered into by the

12 parties hereto. The parties further acknowledge that no warranties or representations have been made on

13 any subject other than as set forth in this Stipulation.

14          9.       The persons signing this Stipulation warrant and represent that they possess full authority

15 to bind the persons on whose behalf they are signing to the terms of the Stipulation.

16          10.      This Stipulation may not be altered, modified or otherwise changed in any respect except

17 in writing, duly executed by all of the parties or their authorized representatives.

18          11.      It is contemplated that this Stipulation may be executed in several counterparts, with a

19 separate signature page for each party. All such counterparts and signature pages, together, shall be

20 deemed to be one document.

21 IT IS SO STIPULATED.

22                                               CERTIFICATION

23          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of

24 perjury that counsel for Plaintiff has concurred in the filing of this document.

25

26

27

28

     STIPULATION OF SETTLEMENT AND DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
     20-cv-03619 RS
             Case 3:20-cv-03619-RS Document 30 Filed 01/19/21 Page 5 of 11




 1 Dated: January 19, 2021                       Respectfully submitted,

 2                                               DAVID L. ANDERSON
                                                 United States Attorney
 3
                                                 /s/ Sharanya Mohan
 4                                               SHARANYA MOHAN
                                                 Assistant United States Attorney
 5                                               Attorney for Defendant
 6

 7   DATED: January 19, 2021                     _/s/ Trina Realmuto ______________
                                                 TRINA REALMUTO
 8                                               Attorney for Plaintiff
 9
                                                 _/s/ Marie Vincent ______________
10                                               MARIE VINCENT
                                                 Attorney for Plaintiff
11

12
                                                 _/s/ Etan Newman ______________
13                                               ETAN NEWMAN
                                                 Attorney for Plaintiff
14

15

16 IT IS SO ORDERED.

17
     DATED: January 19, 2021                     ________________________________
18                                               HONORABLE RICHARD SEEBORG
                                                 United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION OF SETTLEMENT AND DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
     20-cv-03619 RS
Case
Case 3:20-cv-03619-RS
     3:20-cv-03619-RS Document
                      Document 29-1 Filed01/19/21
                               30 Filed   01/19/21 Page
                                                    Page6 1ofof116




     Exhibit A
Case
Case 3:20-cv-03619-RS
     3:20-cv-03619-RS Document
                      Document 29-1 Filed01/19/21
                               30 Filed   01/19/21 Page
                                                    Page7 2ofof116




                                                        USCIS-PLS-FOIA-00001
Case
Case 3:20-cv-03619-RS
     3:20-cv-03619-RS Document
                      Document 29-1 Filed01/19/21
                               30 Filed   01/19/21 Page
                                                    Page8 3ofof116




                                                        USCIS-PLS-FOIA-00002
Case
Case 3:20-cv-03619-RS
     3:20-cv-03619-RS Document
                      Document 29-1 Filed01/19/21
                               30 Filed   01/19/21 Page
                                                    Page9 4ofof116




                                                        USCIS-PLS-FOIA-00003
Case 3:20-cv-03619-RS
Case 3:20-cv-03619-RS Document
                      Document 30
                               29-1Filed
                                      Filed 01/19/21Page
                                          01/19/21    Page
                                                         105ofof11
                                                                 6




                                                        USCIS-PLS-FOIA-00004
Case 3:20-cv-03619-RS
Case 3:20-cv-03619-RS Document
                      Document 30
                               29-1Filed
                                      Filed 01/19/21Page
                                          01/19/21    Page
                                                         116ofof11
                                                                 6




                                                        USCIS-PLS-FOIA-00005
